C. A. 4th Cir. The order of December 16, 1991 [ante, p. 1012], granting the petition for writ of certiorari is amended as follows: Motion of respondent for leave to proceed informa pauperis granted. Cer-tiorari granted. In addition to the questions presented by the petition, the parties are requested to brief and argue the following question: “In determining whether to grant a petition for writ of habeas corpus by a person in custody pursuant to the judgment of a state court, should a federal court give deference to the state court’s application of law to the specific facts of the petitioner’s ease or should it review the state court’s determination de novo?”
Justice Blackmun and Justice Stevens dissent.